Proskauer, J. (dissenting).
In my opinion the referee incorrectly and inexactly fixed the items “ Collection expense on old accounts collected up to Dec. 19, 1925,” “ Overhead, including surcharge, involved in the collection of said accounts up to Dec. 19, 1925,” and “ Proportion of overhead expense allowed on collection of old accounts ” after December 19, 1925. These items should have been fixed respectively at $5,199.20, $8,074.11 and $2,249. The allowance to the plaintiff was excessive. For these reasons I dissent from the affirmance of the judgment.